Title: To James Madison from Daniel Clark, 22 November 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


22 November 1803, New Orleans. “I inclose you a Copy of a Letter written to Governor Claiborne in answer to one recd from him last Night in which he mentions that the Treaty has been ratified & that General Wilkinson & himself are appointed Commissioners to receive the Province of Louisiana.
“He further mentions that on the 18th. he would have an important dispatch to send me which would require an immediate answer, when it is received I shall pay the utmost attention to its Contents.” Transmits two letters and asks JM to forward them. Adds in a postscript that he has just received JM’s 31 Oct. dispatch. “I shall reply to it tomorrow after seeing the Prefect, and hope there will be no necessity of having recour⟨se⟩ to violent measures—An appearance of energy & decision on our part will be sufficient to insure success.”
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2). 2 pp.



   
   Enclosure not found, but it was probably a copy of Clark to Claiborne, 21 Nov. 1803 (DNA: RG 59, CD, New Orleans, vol. 1; printed in Carter, Territorial Papers, Orleans, 9:114–16), acknowledging receipt of Claiborne to Clark, 17 Nov. 1803. For a description of Claiborne’s letter, see Claiborne to JM, 18 Nov. 1803 (first letter), n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:592–93.


